In a proceeding pursuant to sections 123 and 124 of the Alcoholic Beverage Control Law, to temporarily and permanently enjoin the Barmat Corp. from engaging in or participating in the sale of liquor, wine and cider at retail at a stated address for off-premises consumption or from carrying on such business at said premises, contrary to provisions of the Alcoholic Beverage Control Law, the parties cross-appeal as follows from an order of the Supreme Court, Queens County, entered April 27, 1965: (1) The State Liquor Authority appeals, as limited by its brief, from so much of said order as denied its cross motion, pursuant to CPLR 404, to dismiss the petition upon objections in point of law and as directed it to serve a verified answer within 20 days from the date of the service of a copy of the order with notice of entry. (2) The Barmat Corp. appeals from so much of said order as denied the Authority’s cross motion to dismiss the petition upon objections in point of law, in which objections Barmat Corp. joined at the argument, and as directed Barmat Corp. to serve a verified answer within 20 days from the date of the service of a copy of the order with notice of entry. (3) The petitioner cross-appeals from so much of said order as denied its application for a temporary injunction pending the determination of the proceeding, and as vacated the stay contained in the order to show cause. Order, insofar as appealed from by the respective parties, affirmed, without costs, with leave to the Authority and to Barmat Corp. to serve verified answers within 20 days from the date of the service of a copy of the order hereon with notice of entry. Motion by petitioner to dismiss the Authority’s appeal on the ground that the order is not appealable as of right, renewed on the argument of the appeal, denied, without costs. Christ, Acting P. J., Brennan, Hill, Hopkins and Benjamin, JJ., concur.